Exhibit 10.3
MOOG INC.
AMENDED AND RESTATED
2003 STOCK OPTION PLAN
I. PURPOSE
     1.1 General. Moog Inc., a New York corporation (the “Company”), established
this 2003 Stock Option Plan (the “Plan”) to further the Company’s growth and
development by providing to non-employee directors and officers and other key
employees who are in a position to contribute materially to the prosperity of
the Company, through ownership of stock of the Company, an incentive to increase
their interest in the Company’s welfare and continue their services and to
afford a means through which the Company can attract to its service other
employees of outstanding ability. The Company now amends and restates the Plan,
effective January 11, 2011, to extend the exercise period for non-qualified
stock options under certain circumstances.
     1.2 Form of Options. Options granted under the Plan may be “incentive stock
options” within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), or non-qualified stock options (i.e., stock options
which are not incentive stock options), or a combination of both, as determined
by the Committee (as defined below) at the time of grant.
II. ADMINISTRATION
     2.1 Stock Option Committee. The Plan shall generally be administered by the
Stock Option Committee (“Committee”) of the Board of Directors of the Company
(“Board”). The Committee shall consist of not less than two members of the
Board, each of whom is a “Disinterested Board Member.” For purposes of the Plan,
the term “Disinterested Board Member” means a member of the Board who (a) is not
a current employee of the Company or any subsidiary of the Company
(“Subsidiary”), (b) is not a former employee of the Company or a Subsidiary who
receives compensation for prior services (other than benefits under a
tax-qualified retirement plan) during the taxable year, (c) has not been an
officer of the Company or a Subsidiary, (d) does not receive remuneration from
the Company or a Subsidiary, either directly or indirectly, in any capacity
other than as a director, and (e) does not possess an interest in any other
transaction, and is not engaged in a business relationship, for which disclosure
would be required pursuant to Item 404(a) or (b) of Regulation S-K under the
Securities Act of 1933, as amended. The term “Disinterested Board Member” shall
be interpreted in such manner as shall be necessary to conform to the
requirements of Section 162(m) of the Code and Rule 16b-3 promulgated under the
Securities Exchange Act of 1934 (“Exchange Act”). Except as otherwise provided
herein, the Committee, to be appointed by the Board, shall have full and
complete power and authority to do all things necessary and proper for the
administration of the Plan, including the power to interpret and construe its
terms and provisions and to determine the individuals selected to receive
options, the times when they shall receive them, the number and class of shares
to be subject to each option, whether any option is an incentive stock option or
a non-qualified stock option, and the option price. Notwithstanding any other
provision of the Plan, non-employee directors may only be granted non-qualified
stock options under the Plan,

 



--------------------------------------------------------------------------------



 



the Board must approve any grant of non-qualified stock options to a
non-employee director and such non-employee director must abstain from voting on
such grant.
     2.2 Rules and Regulations. The Committee, as it may deem advisable, may
issue rules and regulations for the administration of the Plan. When so directed
by the Committee, appropriate officers of the Company shall execute and deliver
on behalf of the Company such options, agreements and other instruments as the
Committee may determine necessary to the implementation of the Plan. The
Committee may adopt and/or construe an appropriate form for any such options or
agreements and instruments, which forms shall contain such provisions or
conditions as the Committee deems necessary or advisable in carrying out the
purposes of the Plan, provided, however, that no such provision or condition
shall be inconsistent with the Plan.
     2.3 Defects or Omissions. The Committee may correct any defect or supply
any omission or reconcile any inconsistency in the Plan or in any option or
agreement in the manner and to the extent it shall deem expedient to carry it
into effect, and shall be the sole and final judge of such expediency. The
Committee’s determination shall be conclusive.
III. STOCK SUBJECT TO THE PLAN
     3.1 Number of Shares. Shares of the Company’s Class A Common Stock, $1.00
par value (“Class A Common Stock”) shall be subject to the Plan. The total
number of shares of Class A Common Stock which may be sold pursuant to options
granted under the Plan shall not exceed 600,000 shares, as adjusted as provided
in Section 3.2. The shares sold under the Plan may either be authorized and
unissued shares or issued shares reacquired by the Company. Unless and until the
Board determines to purchase shares in the market for the purpose of the Plan or
to use treasury shares, the shares sold under the Plan shall be authorized and
unissued shares reserved for such purpose. In the event that any options granted
under the Plan terminate or expire for any reason without having been exercised
in full, the shares not purchased under those options shall be available again
for the purpose of the Plan.
     3.2 Adjustments. Notwithstanding any provision of the Plan, in the event of
any change in any shares of the outstanding Class A Common Stock or Class B
Common Stock of the Company by reason of a stock dividend, recapitalization,
merger, consolidation, split-up, combination or exchange of shares, or action of
like nature, the aggregate number and class of shares as to which options may be
granted to any individual and the number and class of shares subject to each
outstanding option and the option prices shall be appropriately adjusted by the
Committee, whose determination shall be conclusive.
IV. PARTICIPATION AND LIMITATIONS
     4.1 Participants. Options may be granted only to non-employee directors,
full-time salaried officers and key employees of the Company or any Subsidiary.
     4.2 Annual Limitations. To the extent that the aggregate fair market value
(determined as of the time the option is granted) of the shares of Class A
Common Stock of the Company with respect to which options are exercisable for
the first time by any individual during any calendar year under the Plan (and
incentive stock options under all plans of the Company or of any “parent
corporation” or “subsidiary corporation,” as defined in Sections

 



--------------------------------------------------------------------------------



 



424(e) and (f) of the Code) exceeds $100,000, such options shall be treated as
non-qualified stock options. The maximum number of shares of Class A Common
Stock with respect to which any optionee may be granted options during any
calendar year shall not exceed 30,000 shares.
     4.3 Voting Power Limitation Applicable to Incentive Stock Options. If an
incentive stock option is to be granted to an individual who at the time the
option is granted owns stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company (as determined under Section
424(d) of the Code), the option price set out in the applicable portion of
Section 5.1 hereof shall read “but shall not be less than 110% of its Fair
Market Value” and the period of exercise set out in the applicable portion of
Section 6.1 hereof shall read “and ending not more than five years after the
date on which option is granted.”
V. PURCHASE PRICE AND PAYMENT
     5.1 Determination. The purchase price of a share of Class A Common Stock
under each option granted to an officer or key employee shall be determined by
the Committee, but shall not be less than 100% of its Fair Market Value at the
time of granting of the option, as determined in good faith by the Committee.
The purchase price of a share of Class A Common Stock under each option granted
to a non-employee director shall be determined by the Board, but shall not be
less than 100% of its Fair Market Value at the time of granting of the option,
as determined in good faith by the Board, and the non-employee director shall
abstain from voting on such determination.
     5.2 Payment. Upon exercise of the option the purchase price of the shares
being purchased shall be paid in full with cash or with stock of the Company.
     5.3 Use of Proceeds. The proceeds from the issuance of Class A Common Stock
upon the exercise of an option are to be added to the funds of the Company
available for its general corporate purposes.
VI. EXERCISE OF OPTION AND HOLDING PERIOD
     6.1 Period of Exercise Each option granted under the Plan shall be
exercisable only during such period as the Committee (or the Board in the case
of an option granted to a non-employee director) may determine, provided the
period ends not more than ten years after the date upon which the option is
granted, except as such period may be modified under the provisions of Articles
VII or IX. Within such limits each option shall provide, as determined by the
Committee (or the Board in the case of an option granted to a non-employee
director), the time or times at which and the number of shares of Class A Common
Stock for which it may be exercised. Unless otherwise provided in the
Committee’s or the Board’s action, each option shall be exercisable in whole or
in part (in blocks of 25 shares or any multiple thereof) at any time during the
term of the option. The holder of an option shall have no rights as a
shareholder with respect to shares subject to the option until such shares have
been issued to him upon exercise of the option.
     6.2 Holding Period. As a condition to the grant of an option under the
Plan, and subject to Section 6.3, except for options exercised on account of
death, Disability (as defined in Section 6.3), termination of employment,
termination of service as a director, or a Change in

 



--------------------------------------------------------------------------------



 



Control (as defined in Section 7.2), all shares of stock received on exercise of
an option must be held by the individual exercising the option for not less than
three years from the date of exercise. If the option holder pays the purchase
price on exercise with shares of Company stock, the holding period will not be
imposed, and the individual will be permitted to sell or otherwise dispose of
the shares acquired on exercise.
     6.3 Termination of Holding Period. Upon the occurrence of any of the
following events or circumstances, the holding period imposed under Section 6.2
will terminate and the individual (or the legal representative of the
individual’s estate) holding the shares acquired upon the exercise of an option
under this Plan will be permitted to sell or otherwise dispose of the shares of
stock:
          (a) death of the shareholder;
          (b) disability within the meaning of Section 22(e)(3) of the Code
(“Disability”) of a shareholder;
          (c) a Change in Control (as defined in Section 7.2); or
          (d) the shareholder’s termination of employment with the Company or
termination of service as a director of the Company.
VII. CHANGE IN CONTROL.
     7.1 Acceleration of Exercisability. In the event of a Change in Control of
the Company, all outstanding, unexpired options shall become exercisable as of
the date of the Change in Control.
     7.2 Definition. A “Change in Control” shall be deemed to have occurred if:
          (a) any “person,” as such term is used in Section 13(d) and 14(d) of
the Exchange Act (other than (i) the Company or (ii) any corporation owned,
directly or indirectly, by the Company or the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
is or becomes the “beneficial owner” (as defined in Rule l3d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
25% or more of the combined voting power of the Company’s then-outstanding
securities;
          (b) during any period of two consecutive years, there is elected 25%
or more of the members of the Board of the Company without the approval or the
nomination of such members by a majority of that portion of the Board consisting
of members who were serving at the beginning of the two-year period;
          (c) the stockholders of the Company approve a merger or consolidation
of the Company with any other corporation, other than (i) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent more than 80% of
the combined voting power of the voting securities of the Company, or such
surviving entity, outstanding immediately after such consolidation; or (ii) a
merger or

 



--------------------------------------------------------------------------------



 



consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no “person” (as defined above) acquires more than
25% of the then-outstanding securities; or
          (d) the stockholders of the Company approve an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets.
VIII. LIMITATIONS ON TRANSFERABILITY OF OPTIONS
     8.1 General. Except as otherwise provided herein and in the option
agreement, no option granted under the Plan shall be transferable otherwise than
by will or the laws of descent and distribution, and an option may be exercised,
during his lifetime, only by the optionee.
     8.2 Discretion to Permit Certain Transfers. Notwithstanding Section 8.1 of
the Plan, the Committee (or the Board in the case of an option granted to a
non-employee director) may, in its sole discretion, for non-qualified stock
options only, authorize all or a portion of the options granted to an optionee
to be on terms which permit the transfer by such optionee to (a) the spouse,
children, grandchildren, brothers or sisters of the optionee (“Immediate Family
Members”), (b) a trust or trusts for the benefit of one or more of such
Immediate Family Members, or (c) a partnership in which any of such Immediate
Family Members are the only partners; provided, however, that (i) there may be
no consideration for such transfer and the option agreement pursuant to which
such options are granted must be approved by the Committee (or the Board in the
case of an option granted to a non-employee director) and (ii) subsequent
transfers of transferred options shall be prohibited except transfers by will or
the laws of descent and distribution. Following transfer, any transferred
options shall continue to be subject to the same terms and conditions as were
applicable immediately prior to transfer, and the effects of termination of
employment or termination of directorship of non-employee directors, described
in Article IX, shall continue to apply to such options with respect to the
original optionee or holder of the option and following any such termination,
transferred options shall be exercisable by the transferee only to the extent
and for the periods specified in Article IX. Optionees transferring options in
accordance with this Section 8.2 remain subject to the withholding tax
requirements of Section 13.3 with respect to the transferred options.
Transferees will be subject to the same three year holding period described in
Section 6.2 as originally applied to the optionee who transferred the options.
IX. ACCELERATION OF VESTING
     9.1 Acceleration of Vesting. Upon the occurrence of any of the following
events or circumstances (“Acceleration Event”), all options granted pursuant to
this Plan will thereupon vest and become immediately exercisable:
          (a) death of an officer or key employee while in the employ of the
Company;
          (b) death of a non-employee director while serving as a director of
the Company;
          (c) Disability (as defined in Section 6.3) of an officer, a key
employee, or a non-employee director;

 



--------------------------------------------------------------------------------



 



          (d) except as hereinafter otherwise provided, retirement or
termination of employment with the Company by an officer or key employee for any
reason;
          (e) termination of a non-employee director’s service as a director of
the Company for any reason; and
          (f) Change in Control within the meaning of Section 7.2.
     9.2 Exercise Following Acceleration Event. Upon the occurrence of an
Acceleration Event, outstanding incentive stock options may be exercised by the
holder or by the legal representative of the option holder’s estate for a period
of one year from the occurrence of the Acceleration Event, but in no event after
the expiration date of the option. If an incentive stock option is exercised by
an option holder more than three months after the option holder’s termination of
employment with the Company for any reason other than for death or Disability,
the option will be treated for tax purposes as a non-qualified stock option, in
accordance with Sections 421 and 422 of the Code. Upon the occurrence of an
Acceleration Event, outstanding non-qualified stock options may be exercised by
the holder or by the legal representative of the option holder’s estate for a
period of two years from the occurrence of the Acceleration Event, but in no
event after the expiration date of the option.
     9.3 Termination for Cause. Notwithstanding the foregoing, if the employment
with the Company of an officer or key employee holding options is terminated for
cause, as to which the Committee will be the sole and exclusive judge, the
options shall expire immediately.
X. AMENDMENT AND TERMINATION OF PLAN
     10.1 Term. Unless the Plan has been terminated as hereinafter provided, the
Plan shall terminate on November 26, 2012 and no option shall be granted under
it thereafter. The Board may, at any time prior to that date, terminate the
Plan.
     10.2 Amendment. The Board may also amend the Plan by making such changes
and additions to it as the Board deems advisable; provided, however, that the
Board may not, without further approval by the shareholders of the Company,
adopt any amendment which, if not approved by shareholders, would cause the Plan
or grants made hereunder not to be exempt from Section 16(b) of the Exchange Act
pursuant to Rule 16b-3 promulgated thereunder, or any successor rule. No
termination or amendment of the Plan may, without the consent of the holder of
an option then existing, terminate his option or materially and adversely affect
his rights under the option.
XI. EFFECTIVE DATE
     11.1 Shareholder Approval. The Plan shall become effective when it has been
approved by the vote of the holders of a majority of the shares of Class A
Common Stock and Class B Common Stock of the Company outstanding and entitled to
vote at a meeting of shareholders.

 



--------------------------------------------------------------------------------



 



XII. TIME OF GRANTING OF OPTIONS
     12.1 Formal Granting. Nothing contained in the Plan or in any resolution
adopted or to be adopted by the Board or the shareholders of the Company shall
constitute the granting of an option hereunder. The granting of an option
pursuant to the Plan and the acquisition of any rights as an option holder shall
take place only when the Committee (or the Board in the case of an option
granted to a non-employee director) authorizes the issuance of an option, and a
formal, written and executed option agreement is delivered to the holder of the
option.
     12.2 Ten Year Limit. Options may be granted under the Plan within ten years
from the date the Plan is adopted by the Board or the date the Plan is approved
by the shareholders of the Company, whichever is earlier.
XIII. MISCELLANEOUS PROVISIONS
     13.1 Option Date. An option shall be deemed to have been granted on the
date fixed in the resolution of the Committee (or the Board in the case of an
option granted to a non-employee director) authorizing the granting of such
option, provided such date is not prior to the date of the adoption of such
resolution. If no date is fixed by such resolution, the option shall be deemed
to have been granted on the date of adoption of the resolution, provided that
the agreement relating to the option is executed and delivered within thirty
days therefrom, otherwise the option shall be deemed to have been granted on the
date of delivery of such agreement to the optionee.
     13.2 Indemnification of Board and Committee. Without limiting any other
rights of indemnification, the members of the Board and the Committee shall be
indemnified by the Company against the reasonable expenses (including attorneys’
fees, judgments, fines, and amounts paid in settlement) actually incurred as a
result of any action, suit or proceeding, or any appeal therein (“such claim”),
to which they or any of them may be a party by reason of any action taken or
failure to act under or in connection with the Plan, and against all amounts
paid by them in settlement of such claim, to the full extent permissible under
Sections 721 through 726 of the Business Corporation Law of the State of New
York; provided that within sixty days after institution of any such claim, the
Board or Committee member involved offers the Company in writing the
opportunity, at its own expense, to handle and defend the same.
     13.3 Taxes. The Company shall be entitled to deduct from any payment under
the Plan, regardless of the form of such payment, the amount of all applicable
income and employment taxes required by law to be withheld with respect to such
payment or may require the optionee to pay to it the amount of such taxes prior
to and as a condition of making such payment. The Committee (or the Board in the
case of an option granted a non-employee director) may allow an optionee to pay
the amount of such taxes by withholding from the shares of Common Stock to be
delivered upon exercise of an option, a number of shares of Common Stock with a
Fair Market Value, as determined in good faith by the Committee (or the Board in
the case of an option granted to a non-employee director), equal to the amount
of such taxes, or by permitting the optionee to deliver to the Company shares of
Common Stock having a Fair Market Value, as determined in good faith by the
Committee (or the Board in the case of an option granted to a non-employee
director), equal to the amount of such taxes.

 